Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. (see also species election, below, if Group I elected)
Group I, claim(s) 1-48, drawn to combined methods for treating a subject comprising administering a Prussian blue nanoparticle.
Group II, claim(s) 49, drawn to a kit comprising Prussian blue nanoparticles and at least one immunotherapeutic agent for performing immunotherapy.
Group III, claim(s) 50-69, drawn to cells comprising Prussian blue nanoparticles.

Group V, claim(s) 90-99, drawn to Prussian blue nanoparticles that are coated, compounded or combined with at least one substance that reduces or prevents degradation of the Prussian blue component.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I, combined methods for treating a subject comprising administering a Prussian blue nanoparticle, are not present in Groups II-V; the special technical features of Group II, the kit, are not present in Groups I, III, IV and V; the special technical features of Group III, cells comprising Prussian blue nanoparticles, is not present in Groups I, II, IV and V; the special technical features of Group IV, conjugates comprising Prussian blue nanoparticles that are associated with at least one or more non-cellular agents, are not present in Groups I, II, III and V; and the special technical features of Group V, Prussian blue nanoparticles that are coated, compounded or combined with at least one substance that reduces or prevents degradation of the Prussian blue component, are not present in Groups I-IV.

Groups I-V share the special technical features of a Prussian blue nanoparticle, a composition containing the nanoparticle, or a cell comprising the nanoparticle, a T cell that is conjugated or otherwise associated with the Prussian 

Specifically, US 2014/0271487 A1 to Children's National Medical Center teaches a Prussian blue nanoparticle (Abstract, The invention describes a coordination polymer construct for multimodal imaging and therapy; Para. [0115], Another embodiment of the present invention relates to therapeutic agents. Non-limiting therapeutic agents include a nucleic acid, a peptide, a protein, a carbohydrate, a fat, a small molecule, and an enzyme that is operable for catalyzing conversion of prodrugs into drugs, metallic nanoparticles, radiation emitting isotopes or combinations thereof. Conjugated Prussian blue nanoparticles can be utilized as photothermal therapy agents in vivo as demonstrated in a neuroblastoma murine model; Paras. (0008] through [0017); see Applicant's Specification PCT/US2017/21396 Pg.11 in 2nd and 3rd Paras., "Prussian blue particle(s) or nanoparticle(s)" refer to particles containing Prussian blue...these particles may contain components a chemical formula of AxByMz[M'(CN6]Ja*N(H20), where A represents at least one of VO" Ca, V, Cr, Mn, Fe, Co, Ni,- Cu, In, Ga, Sr, Ir, Nb, Li, Na, K, Rb, Cs, Fr, Tl, Mo, Ru, Rh, Pd, Ag, Cd, In, Lu, Ba, Hf, Ta, W, Os, Pt, Hg, La, Eu, Gd, Tb, Dy and Ho, in any oxidation state 

Further, “Synapse-directed delivery of immunomodulators using T-cell-conjugated nanoparticles” to Stephan et al. teach a T-cell that is conjugated or otherwise associated with nanoparticles (Abstract, Regulating molecular interactions in the T-cell synapse to prevent autoimmunity or, conversely, to boost anti-tumor immunity has long been a goal in immunotherapy. However, delivering therapeutically meaningful doses of immune-modulating compounds into the synapse represents a major challenge. Here, we report that covalent coupling of maleimide-functionalized nanoparticles (NPs) to free thiol groups on T-cell membrane proteins enables efficient delivery of compounds into the T cell synapse. ..conjugating NSC-87877-loaded NPs to the surface of tumor-specific T cells just prior to adoptive transfer into mice with advanced prostate cancer promoted a much greater T-cell expansion at the tumor site, relative to co-infusing the
same drug dose systemically, leading to enhanced survival of treated animals. In summary, our studies support the application of T-cell-linked synthetic NPs as efficient drug delivery vehicles into the |S, as well as the broad applicability of this new paradigm for therapeutically modulating signaling events at the T-cell/APC interface), and a cell comprising and covalently- or non-covalently-associated with nanoparticles (Abstract).


technical feature.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, see above. US 2014/0271487 A1 to Children's National Medical Center teaches a Prussian blue nanoparticle (Abstract, The invention describes a coordination polymer construct for multimodal imaging and therapy; Para. [0115], Another embodiment of the present invention relates to therapeutic agents. Non-limiting therapeutic agents include a nucleic acid, a peptide, a protein, a carbohydrate, a fat, a small molecule, and an enzyme that is operable for catalyzing conversion of prodrugs into drugs, metallic nanoparticles, radiation emitting isotopes or combinations thereof. Conjugated Prussian blue nanoparticles can be utilized as photothermal therapy agents in vivo as demonstrated in a neuroblastoma murine model; Paras. (0008] through [0017).
The species are as follows: 
Species a: Claims 2-26, 48
Species b: Claims 27-47
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783